Citation Nr: 1708848	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to a separate disability rating for a left knee medial meniscus injury, status post partial medial meniscectomy, under Diagnostic Code 5259, associated with the Veteran's other service-connected left knee disabilities.

3.  Entitlement to an increased disability rating greater than 10 percent for lateral instability of the left knee.

4.  Entitlement to an increased disability rating greater than 10 percent for degenerative arthritis of the left knee.

5.  Entitlement to an increased disability rating greater than 10 percent for degenerative arthritis of the right knee.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1974 to March 1985 and from January 1991 to June 1991. 

The increased rating issues on appeal come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of case has since been transferred to the RO in New Orleans, Louisiana. That office forwarded his appeal to the Board.  

The TDIU issue comes to the Board on appeal because the Veteran has submitted evidence of unemployability due to his service-connected disabilities during the course of his increased rating appeal.  See e.g., March 2016 TDIU application (VA Form 21-8940).  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In addition, VA Fast Letter 13-13, which was recently incorporated into the M21-1 Live Manual, directs that if a veteran files a Notice of Disagreement (NOD) regarding an increased disability evaluation, such as the case here, but the Veteran also claims a TDIU due to the disability currently on appeal, then TDIU is part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  

In fact, the Board sees that the RO has already adjudicated the TDIU issue (see recent May 2016 rating decision).  Also, the RO has already sent the Veteran a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefit) and a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In May 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

An additional April 2016 VA pes planus examination was secured, after recertification of the appeal, as well as employment records relevant to the TDIU issue on appeal.  Notably, the RO did have the opportunity to review these additional records.  Moreover, these additional records are not accompanied by a waiver of RO consideration.  However, since these records are not "pertinent" to the left knee medial meniscus and bilateral hearing loss issues being adjudicated in the present decision, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2016).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Also, the Board is remanding the TDIU issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for left and right knee instability and arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At worst, the Veteran has Level I hearing loss in the right ear and Level II hearing loss in the left ear.  This is a noncompensable level of hearing loss.  

2.  The Veteran has a symptomatic left knee medial meniscus injury, status post partial medial meniscectomy, which is associated with his other service-connected left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85 Diagnostic Code 6100 (2016).

2.  The criteria are met for a separate 10 percent disability rating, but no higher, for a left knee medial meniscus injury, status post partial medial meniscectomy, associated with the Veteran's other service-connected left knee disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016); VAOPGCPREC 9-98 (August 14, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the decision below, the Board has granted the Veteran a separate 10 percent disability rating for a left knee medial meniscus injury under Diagnostic Code 5259.  This is the maximum and only rating available under this diagnostic code.  Therefore, the benefits available on that issue have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this particular increased rating issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As to the increased rating issue for bilateral hearing loss being denied in the present decision, review of the claims folder reveals compliance with VA's duty to notify in letters dated in May 2008 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In fact, the March 2009 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The May 2009 VCAA letter, in particular, was fully sufficient, and also included a copy of the relevant rating criteria for bilateral hearing loss.  

Thus, the Veteran has received all required notice in this case for the increased rating issue on appeal for bilateral hearing loss, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, additional VA treatment records, and Social Security Administration (SSA) disability records.  A further attempt by the AOJ to secure any additional SSA disability records was met with a negative response in April 2016, that such records were destroyed.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein for bilateral hearing loss.  

The last VA audiology examinations rating the severity of the Veteran's service-connected bilateral hearing loss were in November 2015, May 2012, and June 2008.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Initially, the VA audiology examination dated in November 2015 is fairly recent.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  No probative evidence of record reveals additional worsening above the noncompensable rating assigned here for the bilateral hearing loss disability.  In addition, the Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's hearing loss symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA audiology examination to rate the severity of his service-connected bilateral hearing loss is not warranted, as there is adequate medical and lay evidence of record to make a determination for the bilateral hearing loss issue in this case.

The Board emphasizes that the VA audiology examinations are adequate, because the VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the November 2015 and May 2012 VA audiology examiners addressed the functional impact of the Veteran's hearing loss; moreover, the Veteran has not asserted or demonstrated prejudice caused by any deficiency in the VA examinations as to discussing functional loss.  See Martinak, 21 Vet. App. 447. 

With regard to the previous May 2015 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the May 2015 remand, the AOJ afforded the Veteran a recent November 2015 VA audiology examination to rate the current extent and severity of his service-connected bilateral hearing loss.  As such, the AOJ has substantially complied with the Board's instructions.  

Moreover, for the service-connected bilateral hearing loss, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss issue on appeal.  

With regard to the issues of increased ratings for left and right knee instability with arthritis and entitlement to a TDIU, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  

II.  Increased Rating (Schedular)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran filed an increased rating claim for his service-connected left knee and bilateral hearing loss disabilities in April 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where an increase in the disability rating is at issue, such as the present case, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his left knee and bilateral hearing loss disabilities have been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

      A.  Bilateral Hearing Loss at 0 Percent

The Veteran's bilateral hearing loss disability is rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 0 percent rating has been in effect since September 8, 1999.  The Veteran filed an increased rating claim in April 2008.  

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to an increased rating greater than 0 percent throughout the entire appeal period.  He reports decreased hearing and difficulty understanding conversation, especially in the presence of background noise.  He has to move closer to any individual speaking to him.  He also reports difficulty discriminating sounds.  See VA audiology examinations of record; January 2009 NOD.    
             
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.      38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

Upon review, the Board finds that the evidence of record does not warrant an increased disability rating in excess of 0 percent for bilateral hearing loss.  38 C.F.R. § 4.7.  The following evidence of record does not support a higher compensable rating:

In June 2008, the Veteran underwent a VA audiology evaluation.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
20
20
70
LEFT
15
15
20
65

The pure tone threshold average was 33 decibels in the right ear and 29 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear and 100 percent in the left ear.    
These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling) reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In February 2012, the Veteran underwent a VA audiology consult.  This VA report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  
In the present case, the Board finds that the February 2012 VA audiology consult  graphical representation is clear and its interpretation is not disputable for each puretone threshold.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
35
5
45
65
LEFT
10
5
35
60

The pure tone threshold average was 38 decibels in the right ear and 28 decibels in the left ear.  It was noted that hearing aid amplification will be discussed upon medical clearance. 

As to use of the Maryland CNC controlled speech discrimination test at the February 2012 VA audiology consult, there is no indication speech discrimination testing was performed.  In this regard, 38 C.F.R. § 4.85 specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometry test.  The word list requirement in the VA regulation is very specific and differs from other word lists used to test hearing impairment, to include the CID W-22 list.  Thus, VA hearing aid tests found within VA outpatient treatment records cannot be used to support an increased rating because these tests are conducted differently than C&P tests and not in accordance with the regulations.  Simply put, VA hearing aid evaluations are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his/her particular audiometric demands.  
 
However, under 38 C.F.R. § 4.85(c), Table VIa will be utilized when a VA audiology examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or as indicated by the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  Table VIa determines hearing impairment based only on the puretone threshold average.  Id.  As such, to provide the Veteran the benefit of the doubt, the Board will considering rating the Veteran's bilateral hearing loss at the February 2012 VA audiology consult based on puretone results only.  

Utilizing Table VIa to determine hearing impairment based only on the puretone threshold average only, the February 2012 VA audiology findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When those values are applied to Table VII, a 0 percent evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

In May 2012, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
30
15
45
80
LEFT
30
15
15
65

The pure tone threshold average was 43 decibels in the right ear and 31 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 88 percent in the left ear.    
These audiometric findings equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

A May 2012 VA audiology consult with June 2012 addendum note found that a re-consult with ENT due to decreased hearing was not necessary.  

 In an August 2012 VA audiology note, the Veteran was seen for hearing aid amplification following medical clearance for significant changes in his hearing thresholds.  The otoscopic examination was essentially unremarkable bilaterally.  The hearing loss (500-4khz) was normal sloping to severe sensorineural hearing loss bilaterally.  The impression was: "good candidate for binaural amplification."  Hearing aids were ordered.  There is no indication that controlled speech discrimination test using the Maryland CNC word list and audiometry test was completed.  But once again, the Board emphasizes that VA hearing aid tests found within VA outpatient treatment records cannot be used to support an increased rating because these tests are conducted differently than C&P tests and not in accordance with the regulations.  Simply put, VA hearing aid evaluations are not done to determine hearing acuity, but rather to fit the Veteran with a hearing instrument to fit his/her particular audiometric demands.  As such, the August 2012 VA audiology assessment is entitled to limited probative value.   

In November 2015, the Veteran was afforded a VA audiology examination.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
20
50
75
LEFT
15
20
20
70

The pure tone threshold average was 43 decibels in the right ear and 31 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear and 100 percent in the left ear.  It was noted that the Veteran's current hearing status should not prevent him from performing any job tasks.

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation (0 percent disabling)   reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Consequently, the evidence does not support an increased disability rating in excess of 0 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

      
B.  Separate Rating for Left Knee Medial Meniscus Tear 

The Veteran's service-connected left knee lateral instability is rated as 10 percent disabling under Diagnostic Code 5257 for other impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

In addition, the Veteran's service-connected left knee degenerative arthritis is separately rated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  Id.  

The Veteran has requested increased ratings above 10 percent for both left knee disabilities listed above.  However, as discussed in detail below, the Board is remanding the issues of increased ratings for left knee instability and left knee arthritis, both rated at 10 percent, for further development.  

That notwithstanding, the Board will now address whether a separate and distinct rating is warranted for a left knee medial meniscus injury, status post partial medial meniscectomy, under Diagnostic Code 5259.  In this regard, the Board can consider whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same knee injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling knee symptomatology is duplicative or overlapping.  The veteran is entitled to a combined knee rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

The Court has also held that if the evidence warrants a separate evaluation for different manifestations of disability under a different diagnostic code, VA may assign such rating, but must also maintain the original evaluation under the diagnostic code protected under § 3.951(b) (for an assigned rating in effect for more than 20 years).  Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  

Diagnostic Code 5259 provides for a maximum 10 percent rating for symptomatic knee disability following removal of the semilunar cartilage.  Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and  § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994). 

Upon review, the Board finds the evidence of record is consistent with a separate, additional 10 percent rating for a left knee medial meniscus injury, status post partial medial meniscectomy, under Diagnostic Code 5259.  38 C.F.R. § 4.7.  This disability is associated with the Veteran's other service-connected left knee disabilities.  That is, the evidence of record clearly reveals symptomatic left knee disability following removal of the semilunar cartilage (medial meniscus) with stiffness, swelling, pain, locking, and tenderness along the left knee joint line.  The following evidence supports the assignment of a separate 10 percent rating under Diagnostic Code 5259: 

As a lay person, in his NOD, VA Form 9, in VA treatment records dated from 2007 to 2012, and in the January 2017 appellant brief, the Veteran has competently and credibly described his locking, frequent buckling, pain, stiffness, crepitus, and tenderness of the left knee.  See Davidson v. Shinseki¸581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A July 1994 VA report of hospitalization from VA Medical Center (VAMC) in Alexandria, Louisiana, documented that the Veteran was admitted due to left knee pain with popping, locking, and with intermittent swelling.  There was tenderness of the medial joint line.  There was no laxity; there was positive plica.  The Veteran underwent diagnostic arthroscopy which revealed inflamed plica and medial meniscal tear; excision of plica; and partial medial meniscectomy.  Discharge diagnosis was medial meniscal tear, inflamed plica, left knee.  

An August 1994 VA treatment record again documented the earlier partial medial meniscectomy in July 1994.

An SSA examination dated in April 1995 mentioned an earlier July 1994 surgery that was performed on the Veteran's left knee by way of the arthroscope. 

In fact, an earlier August 1995 rating decision originally granted service connection for left knee medial collateral ligament strain; status post partial medial meniscectomy; with mild degenerative changes.  This disability was rated under Diagnostic Codes 5010-5259.  The medial meniscal tear and degenerative changes of the left knee were considered to be the result of the medial collateral ligament strain incurred during military service in 1991, and were considered part of the service-connected disability.  

A March 1996 VA knee examination noted a history of the Veteran falling off into a hole while in active service in 1991, with twisting of the left knee or the strain of ligament and subsequent surgery (partial medial meniscectomy). 

An October 1996 VA Persian Gulf examination documented the Veteran had an operation for arthroscopic repair of his left knee in July of 1994.  The record indicates that he had "medial meniscal tear" and also a plica in his left knee. 

A June 1997 VA knee examination recorded a left knee medial meniscus removed during arthroscopic surgery in 1994.  

A May 1998 private treatment letter noted the Veteran had surgery in his left knee in 1993.  

A February 1999 Board decision discussed that under 38 C.F.R. § 4.71a, Diagnostic Code 5259 assigns a 10 percent rating for symptomatic removal of semilunar cartilage.  No other rating is available under this code section.  The Board found that the use of Diagnostic Code 5259 to assign a 10 percent rating is appropriate.  The Board relied on evidence of the Veteran's July 1994 meniscectomy, along with the most recent VA examination in June 1997 that revealed evidence of some crepitation in the left knee and moderate pain through range of motion.  The Board was "satisfied that this symptomatology is consistent with a postoperative medial meniscectomy." 

January 2005 VA X-rays of the left knee showed narrowing of the medial compartments. 

A January 2005 VA knee examiner remarked that the Veteran  underwent arthroscopic medial meniscectomy of the left knee in 1994.  The Veteran also was known to have a medial collateral ligament (MCL) strain of the left knee.   He exhibited stiffness, crepitus, intermittent swelling, and locking.  He wears a left knee brace, and limps with a cane.  There was no effusion present.  The diagnosis was left knee injury with status post arthroscopic medial meniscectomy of the left knee.   

A June 2008 VA knee examiner stated the Veteran had left knee pain all the time.  The Veteran reported locking two to three times per week, stiffness, weakness, fatigue and lack of endurance.  He also reported swelling about two times a month.  The left knee gives way two to three times per week.  The Veteran wears a brace for the left knee.  He had previous arthroscopic surgery for the left knee in 1993 or 1994.  No left knee effusion was found.  However, there was slight medial and lateral joint line tenderness.  There was a negative McMurray's test.  There was no crepitus.  

A May 2012 VA knee examiner noted the Veteran uses braces and crutches for his left knee.  He also uses a cane.  There was constant pain and flare-ups and decreased mobility, with interruption of sleep.  Weakness, fatigue, pain, incoordination, less movement than normal, instability, interference with sitting, standing, and weight-bearing, were all seen on range of motion.  The Veteran has tenderness on the joint line.  The VA examiner incorrectly stated there was no previous or current meniscus surgery or conditions, nor meniscectomy in the past.  

An October 2015 VA knee examiner reported arthroscopic surgery of the left knee in 1994.  The Veteran has pain and tenderness on the joint line.  There was painful motion, lack of endurance, and reduced strength.  The Veteran uses a cane to walk. The VA examiner incorrectly said the Veteran never had a meniscus condition.  The VA examiner observed no history of recurrent effusion.  

Resolving any doubt in his favor, a separate 10 percent rating under Diagnostic Code 5259 for a left knee medial meniscus injury, status post partial medial meniscectomy, is warranted. 38 C.F.R. § 4.3.  The Veteran's locking and joint line tenderness over the medial part of his left knee is considered to be distinct and separate symptomatology separately ratable from his left knee arthritis and left knee instability.  The evidence of record shows that he had a partial meniscectomy of the left knee in July 1994, associated with his in-service left knee injury.  However, the 10 percent rating assigned here is the maximum rating available under Diagnostic Code 5259.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.  This 10 percent rating is effective throughout the entire time period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's left knee medial meniscus injury could be rated as 20 percent disabling under Diagnostic Code 5258 for a dislocated semilunar cartilage.  Under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The 20 percent rating is the only rating available under this diagnostic code.  However, upon review of the medical and lay evidence of record dated from April 2007 (one year before the April 2008 increased rating claim) to the present, there is no evidence of effusion of the left knee joint, which is required for a 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  Any effusion present in the left knee was only documented prior to April 2007, and is not indicative of the current state of the Veteran's left knee disability.  As such, a 20 percent rating is not warranted for the Veteran's left knee under Diagnostic Code 5258.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  A 10 percent rating under Diagnostic Code 5259 is more appropriate to reflect the current state of the Veteran's left knee medial meniscus injury, status post partial medial meniscectomy.
 
      C.  Extraschedular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

At the outset, for the issue of entitlement to a separate rating for removal of the medial meniscus of the left knee, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, because the Board is granting the maximum 10 percent rating for this disability under Diagnostic Code 5259, entitlement to a higher rating on an extraschedular basis is moot, as no higher rating above 10 percent is possible under Diagnostic Code 5259.  See id.  In addition, for the reasons discussed above, the Board has found that a 20 percent rating under Diagnostic Code 5258 is not appropriate here).   

With regard to the Veteran's bilateral hearing loss disability, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated - Diagnostic Code 6100.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  

In fact, in Doucette v. Shulkin, No. 15-2818 (U.S. Vet. App. March 6, 2017), the Court recently held that the schedular rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  In other words, VA's schedular rating criteria for hearing loss already contemplate the specific functional effects of hearing impairment.  Id.  Furthermore, the Court clarified that the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007) does not impose a general requirement on the Board to engage in an extraschedular discussion in all hearing loss claims.  Id.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in VA's Rating Schedule.  

In short, there is nothing exceptional or unusual about the left knee medical meniscus and bilateral hearing loss disabilities on appeal because the rating criteria reasonably describe his disability level and symptomatology for these disabilities.  Thun, 22 Vet. App. at 115.  There are no additional symptoms for these particular disabilities that are not addressed by the Rating Schedule.  There has not been any allegation to the contrary from either the Veteran or his representative.  In summary, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 10 and 0 percent evaluations for these disabilities are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

The Board adds that its remand for the TDIU issue below does not order further development pertinent to extraschedular issue being denied here.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  That is, having determined that the threshold question under Thun has not been met, the Board is not required to discuss the second prong of Thun  - whether the Veteran's bilateral hearing loss and left knee medical meniscus disabilities have caused marked interference with employment.  Id. at 116.  Thus, any information regarding employment gathered upon remand for TDIU would have no impact on the Board's analysis here.  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is also service-connected for left knee arthritis and instability, right knee arthritis, tinnitus, and pes planus.  The left and right knee arthritis and instability are subject to remand for further development in the present decision.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture for his hearing loss and left knee meniscus injury in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected left knee medical meniscus and bilateral hearing loss disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable disability rating for bilateral hearing loss is denied. 

A separate 10 percent disability rating for a left medial meniscus injury, status post partial medial meniscectomy, is granted, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

However, before addressing the merits of the increased rating issues on appeal for left knee arthritis at 10 percent, left knee instability at 10 percent, right knee arthritis at 10 percent, and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

First, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This notice letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The letter must advise him of the disability rating and effective date elements of a claim.  

Second, subsequent to the last October 2015 VA knee examination, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the October 2015, May 2012, or June 2008 VA knee examinations, nor VA or SSA treatment records dated up to 2012 demonstrate range of motion testing for the left knee in passive motion.  In short, these VA knee examinations may be inadequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA knee examination for both knees is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Third, as the appeal is already being remanded for other reasons, the Board sees the Veteran's VA treatment records on file from the Alexandria, Louisiana VA healthcare system date to August 2012.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

2.  The AOJ should obtain VA treatment records from the Alexandria, Louisiana VA healthcare system dated from August 2016 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected bilateral knee disabilities on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

(The earlier VA knee examinations of record failed to conduct passive range of motion for the knees).

If the VA knee examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issues on appeal of increased ratings for left knee arthritis at 10 percent, left knee instability at 10 percent, right knee arthritis at 10 percent, and entitlement to a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


